DETAILED ACTION

Notice of Pre-AI;A or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
FIG. 5 is objected since the reference characters “DGRa” and “DGRb” shown in FIG. 5 are not described in the specification so their meanings are unclear. These reference characters should be deleted, or their descriptions should be added in the specification.
FIGs 6A and 6B are objected. The figures lack description/legend of x-axis and y-axis.
FIG. 6C is objected since it lacks descriptions/legends of  x-axis and y-axis, descriptions of reference characters “HE1, HE2, HEa, HEb” shown in the figure.
FIGs 9A, 9B, 10A, 10B, 10C, 10D are objected since they lack description/legend of x-axis and y-axis.
FIGs 11A and 11B are objected to because they are not legible.
FIGs 13A, 13B, 13C, 13D, 14A and 14B are objected since they lack description/legend of x-axis and y-axis.
FIGs 15A and 15B are objected since they lack description/legend of x-axis and y-axis.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The title is suggested to be changed to “optimization of manufacturing processes of solar cells based on feature selection”.
Appropriate corrections are required.

Claim Objections
In claim 2, a period should be added to the end of the claim.
In claim 6, the phrase “cell efficiency” should be amended to “a cell efficiency”.
In claims 7 and 17, the phrase “collect data from the plurality of process apparatuses for manufacturing the solar module” should be amended to “collect the data from the plurality of process apparatuses for manufacturing the solar module”; the phrase “perform data processing based on the data from a plurality of process apparatuses” should be amended to “perform data processing based on the data from [[a]] the plurality of process apparatuses”; the phrase “select a feature, and perform analysis” should be amended to “select [[a]] the feature, and perform the analysis”.
In claims 9 and 19, the phrase “select a feature by performing data processing” should be amended to “select [[a]] the feature by performing the data processing”; the phrase “perform analysis” should be amended to “perform the analysis”.
In claim 11, the phrase “the sensor data comprises” should be amended to “the sensor data comprise”.
In claim 12, the phrase “wherein the processor generates a table for integrated analysis based on the structured data and the unstructured data, and selects a feature by performing modeling based on the table” should be amended to “wherein the processor generates a table for an integrated analysis based on the structured data and the unstructured data, and selects [[a]] the feature by performing modeling based on the table”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 13 recite a limitation “select a feature from data received from the plurality of process apparatuses” which causes ambiguity. It is unclear if the recited “data” refers to new data, or refer to the data introduced beforehand. For continuing examination purpose, this limitation has been construed as “select a feature from the data received from the plurality of process apparatuses”. Claims 2-12 and 14-20 depend on claim 1 or claim 13, and are rejected since they have inherited the deficiency.
Claims 2 and 13 recite a limitation “wherein the processor changes the feature selected from the data received from the plurality of process apparatuses based on cell efficiency of the solar module”, which causes confusion. Since the solar module comprises many solar cells, so the “cell efficiency of the solar module” refers to an overall or average efficiency of the solar module. Since there is only one overall efficiency of the whole solar module, so the feature selected can not be changed based on it. For continuing examination purpose, this limitation has been construed as “wherein the processor changes the feature selected from the data received from the plurality of process apparatuses based on cell efficiencies of a plurality of solar cells 
Claim 3 recites a limitation “divides a plurality of solar cells into a plurality of groups based on the cell efficiency of the solar module, and selects a first feature for moving from a first group among the plurality of groups to a second group having higher cell efficiency than the first group”, which introduces ambiguity. Since the solar module comprises many solar cells, so the “cell efficiency of the solar module” refers to an overall efficiency of the solar module. Since there is only one overall efficiency of the whole solar module, the solar cells can not be divided based on it. For continuing examination purpose, this limitation has been construed as “divides a plurality of solar cells into a plurality of groups based on cell efficiencies of the plurality of solar cells a higher group cell efficiency of the solar cells in the second group than the first group”. Claim 4 depends on claim 3, and is rejected since it has inherited the deficiency. 
Claims 4 and 15 recite a limitation “higher cell efficiency” which causes ambiguity. It is unclear if the recited efficiency refers to the “cell efficiency of the solar module”, or refers to a group cell efficiency of the third group. For continuing examination purpose, this limitation has been construed as “a higher group cell efficiency of the solar cells in the third group”.
Claim 14 recites a limitation “wherein the processor	divides a plurality of solar cells into a plurality of groups based on the cell efficiency of the solar module, and selects a first feature for moving from a first group among the plurality of groups to a second group having higher cell efficiency than the first group”, which introduces ambiguity. Since the solar module comprises many solar cells, so the “cell efficiency of the solar module” refers to an overall efficiency of the solar module. Since there is only one overall efficiency of the whole solar module, the solar cells can not be divided based on it. For continuing examination purpose, this limitation has been construed as “wherein the processor	divides [[a]] the plurality of solar cells into a plurality of groups based on the cell efficiencies of the plurality of solar cells a higher group cell efficiency of the solar cells in the second group than the first group”.
Claim 16 recites a limitation “cell efficiency” which causes ambiguity. For continuing examination purpose, this limitation has been construed as “the cell efficiencies of the plurality of solar cells of the solar module”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention are directed to abstract idea without significantly more. 
Regarding claim 1,
Step 1: The claim recites a server, which is an apparatus and belongs to the statutory categories of invention.
Step 2A Prong One: The claim recites a limitation “to select a feature from the data received from the plurality of process apparatuses through  learning,  and  perform  an  analysis  on  the  plurality of process apparatuses based on the selected feature”. As is evident from the background, the limitation falls into the “mental process” group of abstract ideas, because the recited selecting and analyzing are simple enough that they can be practically performed in the human mind. For example, a human being can, using mental processes, select processing temperature as a feature to control the manufacturing of solar cells, and analyze the efficiency of the solar cells based on the temperature. The recitation of a processor in the claim does not change the mental nature of this limitation because the claim merely uses the processor as a tool to perform the otherwise mental process.
Step 2A Prong Two: Besides the abstract ideas, the claim recites additional element “a communicator configured to receive data from a plurality of process apparatuses for manufacturing a solar module”, which represents mere data gathering (obtaining information) necessary for use of the recited judicial exception. This additional element is recited at a high level of generality and belongs to insignificant extra-solution activities, therefore it does not integrated the recited judicial exception into a practical application.
The claim also recites additional element “processor”, which is recited so generically (no details whatsoever are provided other it is a generic processor) that it represents no more than mere instructions to apply the judicial exceptions on a processor. Therefore it does not integrated the recited judicial exception into a practical application. 
Step 2B: As recited above, the additional element “a communicator configured to receive data from a plurality of process apparatuses for manufacturing a solar module” amounts to mere data gathering and is insignificant extra-solution activity. This additional element, when considered separately or in combination, is well-understood, routine and conventional activity in the field (as shown in the court cases, mere data gathering is considered routine and conventional activities. See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015)) and does not add inventive concept into the claim.
The additional element “processor” is at best the equivalent of merely adding the words “apply it” to the judicial exceptions. Mere instructions to apply judicial exceptions on a computer do not provide an inventive concept and do not amount to significantly more.
Therefore, claim 1 is directed to abstract ideas without significantly more, and is not patent eligible. 

Claim 2 depends on claim 1, and recites additional element “the processor changes the feature selected from the data received from the plurality of process apparatuses based on cell efficiencies of a plurality of solar cells of the solar module”. The additional element falls into the “mental process” group of abstract ideas, because the feature changing is simple enough that it can be practically performed in the human mind. Therefore, the claim is not patent eligible.

Claim 3 depends on claim 1, and recites additional element “the processor divides a plurality of solar cells into a plurality of groups based on cell efficiencies of the plurality of solar cells, and selects a first feature for moving from a first group among the plurality of groups to a second group having a higher group cell efficiency of the solar cells in the second group than the first group, from the data received from the plurality of process apparatuses”. The additional element falls into the “mental process” group of abstract ideas, because the dividing and feature selecting are simple enough that they can be practically performed in the human mind. Therefore, the claim is not patent eligible.

Claim 4 depends on claim 3, and recites additional element “the processor selects a second feature for moving to a third group having a higher group cell efficiency of the solar cells in the third group than the second group, from the second group among the plurality of groups”. The additional element falls into the “mental process” group of abstract ideas, because the feature selecting is simple enough that it can be practically performed in the human mind. Therefore, the claim is not patent eligible.

Claim 5 depends on claim 1, and recited additional element “the processor controls to output an analysis result based on the analysis”. This additional element represents mere information input/output (data gathering) associated with the recited judicial exception. This additional element is recited at a high level of generality and belongs to insignificant extra-solution activities, therefore it does not integrated the recited judicial exception into a practical application. This additional element, when considered separately or in combination, is well-understood, routine and conventional activity in the field (as shown in the court cases, mere data gathering is considered routine and conventional activities. See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015)) and does not add inventive concept into the claim. Therefore, the claim is not patent eligible.

Claim 6 depends on claim 5, and recited additional element “the processor outputs factor information related to a cell efficiency based on the analysis result”. This additional element mere links the recited judicial exceptions to a particular technology field of solar cell efficiency. This additional element does not integrate the recited judicial exceptions into a practical applicant and does not add an inventive concept. Therefore, the claim is not patent eligible. 

Claim 7 depends on claim 1, and recites additional elements “data collector” and “data processor”. These additional elements are recited at a high level of generality and they represent mere instructions to apply the judicial exceptions on a processor. These additional elements do not integrate the recited judicial exceptions into a practical applicant and do not add an inventive concept. Therefore, the claim is not patent eligible.

Claim 8 depends on claim 7, and recites additional element “information provider”. The additional element is recited at a high level of generality and it represents mere instructions to apply the judicial exceptions on a processor. The additional element does not integrate the recited judicial exceptions into a practical applicant and does not add an inventive concept. Therefore, the claim is not patent eligible.

Claim 9 depends on claim 8, and recites additional elements “data extractor” and “data analyzer”. These additional elements are recited at a high level of generality and they represent mere instructions to apply the judicial exceptions on a processor. These additional elements do not integrate the recited judicial exceptions into a practical applicant and do not add an inventive concept. Therefore, the claim is not patent eligible.

Claim 10 depends on claim 1, and recited additional element “the processor receives structured data comprising sensor data and measurement data from the plurality of process apparatuses, and receives unstructured data comprising machine log data, sensor log data, and alarm log data from the plurality of process apparatuses”. This additional element mere links the recited judicial exceptions to a particular technology field. This additional element does not integrate the recited judicial exceptions into a practical applicant and does not add an inventive concept. Therefore, the claim is not patent eligible. 

Claim 11 depends on claim 10, and recited additional element “the sensor data comprise temperature data and humidity data”. This additional element mere links the recited judicial exceptions to a particular technology field. This additional element does not integrate the recited judicial exceptions into a practical applicant and does not add an inventive concept. Therefore, the claim is not patent eligible. 

Claim 12 depends on claim 10, and recites additional element “the processor generates a table for an integrated analysis based on the structured data and the unstructured data, and selects the feature by performing modeling based on the table”. The additional element falls into the “mental process” group of abstract ideas, because the table generation and feature selecting are simple enough that they can be practically performed in the human mind. Therefore, the claim is not patent eligible.

Claims 13, 14, 15, 16, 17, 18, 19 and 20 recite similar limitations as claims 2, 3, 4, 6, 7, 8, 9 and 10, respectively. Claims 13, 14, 15, 16, 17, 18, 19 and 20 are rejected under 101 as being directed to abstract ideas without significantly more, for the same reasons recited in the rejection of claims 2, 3, 4, 6, 7, 8, 9 and 10, respectively.

To overcome the 101 rejections, Applicant is suggested to add into the independent claims 1 and 13 following limitation or its equivalent:
“a processor configured to select a feature from the data received from the plurality of process apparatuses through learning, [[and]] perform an analysis on the  plurality of process apparatuses based on the selected feature, and control operations of the plurality of process apparatuses based on the analysis.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over DU (CN 107507885 B, hereinafter as “DU”).
Regarding claim 1, DU teaches:
A server comprising:
a communicator configured to receive data from a plurality of process apparatuses for manufacturing a solar module ([0005, 0033, Claim 1]: DU teaches to receive multi-channel data including temperature and reflectance data from a factory manufacturing solar cells/module, wherein the factory comprises a plurality of process apparatuses. The “communicator” is recited at high level of generality without any details, therefore it can, in the spirit of Broadest Reasonable Interpretation, be construed as an device/module/unit/interface to receive data. DU teaches to receive data from the process apparatuses, therefore DU inherently teaches a communicator to receive the data from the process apparatuses); and
a processor configured to select a feature from the data received from the plurality of process apparatuses through learning ([0048, 0049, 0050, Claim 1]: DU teaches to use machine learning to select a feature which can be used to monitor and control the operation of the process apparatuses during the solar cells manufacturing. The “processor” is recited at high level of generality without any details, therefore it can, in the spirit of Broadest Reasonable Interpretation, be construed as an processor/computer/(control unit) to receive data. DU teaches to select a feature to monitor and control the operation of the process apparatuses, therefore DU inherently teaches a processor configured to select the feature to monitor and control the operation of the process apparatuses),  and perform an analysis on the  plurality of process apparatuses based on the selected feature ([0005, 0033, 0049]: DU teaches to monitor, i.e., to perform an analysis on, the process apparatuses based on the selected features, and to make corresponding remedial measures to control the efficiency of the solar cells during the manufacturing).
DU teaches specifically (underlines are added by Examiner for emphasis):
[0005] In order to overcome the defects of the prior art, the present invention provides a method based on multi-channel function type data of the solar cell manufacturing process monitoring method, and the actual production of the solar battery piece performing the verification for the method of this invention. the result shows that the invention method can effectively advance the found abnormality in the production process in the epitaxial phase, the factory can make corresponding remedial measures in advance, so as to avoid the unnecessary waste. 
[0033] The invention claims a multi-channel sensor data of the solar battery manufacturing process monitoring method, a double-channel temperature to the process monitoring, and the verification of the present invention method 59 of solar battery sheet for actual production. The result shows that the invention method can effectively perform production process monitoring, the epitaxial phase of solar cell photoelectric conversion efficiency after predicting the subsequent process, when the production process is abnormal, by quality monitoring method of the invention can make factory can make corresponding remedial measures in advance to avoid the unnecessary waste.
[0048] wherein the response variable is the photoelectric conversion efficiency of the solar cell product, prediction variables is extracted features. using the document (A. Beck and M.Teboulle.A <M Indexing shrinkage-thresholding algorithm for Light-computed problems. SIAM Journal on Imaging Sciences, 2 (1): 183-202,2009. ) The numerical solution FISTA can solve the numeric value of β. computing a regression model error on the test data according to the β numerical value solving. randomly selecting 25% data as the test data, the selected feature is a photovoltaic material growth limit characteristic lower envelope coefficient of the first layer and the second layer on envelope oscillation frequency characteristic. repeating for 100 times, to obtain an average test error RMSE is 0.1891.
[0049] E, The two features of the established the selected control map, so as to realize the monitoring of the solar battery production process.
[0050] establishing Hotelling control map according to the selected effective feature. Hotelling T2statistic amount shown in the formula 4.
[Claim 1]: Claim 1: A solar cell production process monitoring method based on multi-channel sensor data for multiple channel sensor signal through feature extraction and process monitoring, automatic prediction of battery efficiency in the solar cell production process. and monitoring the solar cell production process, comprising the following steps: 1) according to the technique curve segment, the multi-channel sensor data obtained of temperature data and reflectance data segment, extracting to obtain a temperature curve of the photovoltaic material layer growth and reflectance curve section; 2) according to the temperature data after subsection, to calculate the arc length formula, extracting to obtain the length of the photovoltaic material layer growth temperature curve section; the arc length formula is formula 1: wherein, C(t) is the temperature interval [a, b] is the curve is (C (t)) according to the reflection coefficient data segment, and then calculating the envelope formula is length of the temperature curve of the photovoltaic material layer growth; 3); extracting the oscillation envelope of reflection coefficient curve segment with a photovoltaic material layer growth; the envelope formula is formula 2: z= α (1-β e-kt) (Formula 2), wherein z is the envelope curve of the reflectance oscillation, α is the limit of the envelope, β is 0 time of the reflection coefficient value, k is the rate of reflectance envelope attenuation; 4) according to the extracted vibration envelope of length of the temperature curve of the photovoltaic material layer growth and reflectance curve section, for supervised learning and feature selection, effective to obtain growth of photovoltaic material, specifically comprising the following steps: 41) taking 25% of the existing data as the training data set for training, 75% data as verification data set for cross validation; 42) with a length l of the photovoltaic material layer growth temperature curve section according to the extracted (C) and oscillation envelope z of the reflectance curve section, using formula 3 represented by the lasso model to model learning and feature selection: wherein yi is the photoelectric conversion efficiency of battery production, n is as ample number, xij is the j-th feature of the ith sample, p is extracting feature dimension, is also the number of extracted features, β0 and β j is model coefficient; 43) using the numerical solver solving model coefficient value of the effective characteristic so as to obtain the growth of photovoltaic material; 5) according to step 4) obtained by selecting valid feature in establishing Hotelling control map, realizing the production process is monitored.

Regarding claim 5, DU teaches all the limitations of claim 1. 
DU further teaches:
the processor controls to output an analysis result based on the analysis (FIG. 3 and [0053]: “the samples of the new production batch of the corresponding cell efficiency shown in FIG. 3”. DU teaches the processor analyzes and outputs the efficiency of the solar cells as shown in FIG. 3).

Regarding claim 6, DU teaches all the limitations of claim 5. 
DU further teaches:
the processor outputs factor information related to a cell efficiency based on the analysis result (FIG. 3 and [0053]: “the samples of the new production batch of the corresponding cell efficiency shown in FIG. 3”. DU teaches to output information related to the efficiency of the solar cells as shown in FIG. 3. Since the phrase “factor information” is recited at high level of generality without any detail limitation, it can be construed, in the spirit of Broadest Reasonable Interpretation, to be any information related to solar cell efficiency).

Regarding claim 7, DU teaches all the limitations of claim 1.
DU further teaches:
the processor comprises:
a data collector configured to collect the data from the plurality of process apparatuses for manufacturing the solar module ([0005, 0033, Claim 1]: DU teaches to receive multi-channel data including temperature and reflectance data from a factory manufacturing solar cells/module, wherein the factory comprises a plurality of process apparatuses. DU also teaches a processor configured to select a feature from the data received from the plurality of process apparatuses for manufacturing the solar cells (as recited in the rejection of claim 1). Therefore, DU teaches the processor is configured to receive the data from the plurality of process apparatuses, i.e., a part of processor is configured to receive the data. Since the phrase “a data collector” is recited at high level of generality without any details, therefore it can be construed, in the spirit of Broadest Reasonable Interpretation, as a part of the processor which receives the data from the plurality of process apparatuses. Therefore, DU inherently teach the processor comprises a data collector configured to collect the data from the plurality of process apparatuses); and
a data processor configured to perform data processing based on the data from the plurality of process apparatuses collected by the data collector to select the  feature, and perform the analysis for the plurality of process apparatuses based on the selected feature ([0048, 0049, 0050, Claim 1]: DU teaches the processor configured to use machine learning to select a feature which can be used to monitor and control the operation of the process apparatuses during the solar cells manufacturing; [0005, 0033, 0049]: DU teaches the processor configured to monitor, i.e., to perform an analysis on, the process apparatuses based on the selected features, and to make corresponding remedial measures to control the efficiency of the solar cells during the manufacturing. Since the feature selection and the analysis are inherently based on the data received, DU teaches the processor performs data processing based on the data from the plurality of process apparatuses collected by the data collector to select the  feature, and perform the analysis based on the selected feature. Since the phrase “a data processor” is recited at high level of generality without any details, therefore it can be construed, in the spirit of Broadest Reasonable Interpretation, as a part of the processor which performs the data processing. Therefore, DU inherently teaches the processor comprises a data processor configured to perform the data processing).

Regarding claim 8, DU teaches all the limitations of claim 7.
DU further teaches:
the processor further comprises an information provider for outputting analysis result information based on the analysis (FIG. 3 and [0053]: “the samples of the new production batch of the corresponding cell efficiency shown in FIG. 3”. DU teaches the processor analyzes and outputs the efficiency of the solar cells as shown in FIG. 3, based on the analysis of the efficiency of the solar cells. Since the phrase “an information provider” is recited at high level of generality without any details, therefore it can be construed, in the spirit of Broadest Reasonable Interpretation, as a part of the processor which outputs the analysis result information. Therefore, DU inherently teaches the processor further comprises an information provider for outputting analysis result information).

Regarding claim 9, DU teaches all the limitations of claim 8.
DU further teaches:
the data processor comprises:
a  character  extractor  configured	to  select the  feature by performing the data processing, based on the data from the plurality of process apparatuses (DU teaches the data processor selects the feature, as recited in the rejection of claim 7. Since the phrase “a  character  extractor” is recited at high level of generality without any details, therefore it can be construed, in the spirit of Broadest Reasonable Interpretation, as a part of the data processor which select the feature. Therefore, DU inherently teaches the data processor comprises a  character extractor configured to  select the feature); and
a data analyzer configured to perform the analysis on the plurality of process apparatuses based on the selected feature (DU teaches the data processor performs the analysis, as recited in the rejection of claim 7. Since the phrase “a  data analyzer” is recited at high level of generality without any details, therefore it can be construed, in the spirit of Broadest Reasonable Interpretation, as a part of the data processor which performs the analysis. Therefore, DU inherently teaches the data processor comprises a data analyzer configured to  perform the analysis).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over DU in view of WANG (US 2018/0300333 A1, hereinafter as “WANG”). 
Regarding claim 2, DU teaches to select a feature through machine learn to control the manufacturing of solar cells, but does not teach to change the feature selected based on the solar cells efficiencies. Specifically, DU teaches all the limitations of claim 1, but does not teach the processor changes the feature selected from the data received from the plurality of process apparatuses based on cell efficiencies of a plurality of solar cells of the solar module.
However, WANG teaches in an analogous art: 
ranks the feature derived from the data received from the plurality of process apparatuses based on performance [0001]: “assets can include, among other things and without limitation, industrial manufacturing equipment on a production line …”; [0037]: “During operation, an asset may transmit sensor data to the cloud computing system 120 …”; [0038]: “Having a set of good features is the key to high prediction performance (accuracy and robustness) of predictive models. Thus, discovering salient features is a critical task in creating machine learning & data mining models as well as in developing reliable analytics solutions”; and [0048]: “In 320, the preselected feature subsets are evaluated based on one or more performance criteria to get a performance score for each, by which those feature subsets can be ranked”. All these teach to rank the features derived from the data received from assets such as manufacturing process apparatuses. The ranking is based on performance scores).
WANG teaches to rank the features wherein the best feature can be selected to achieve the best performance. WANG’s teaching can be incorporated into DU to pick the best feature based on efficiencies of solar cells, i.e., to change a feature with lower ranking to a better feature with higher ranking, to achieve a better performance on efficiencies of solar cell. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DU based on the teaching of WANG, to make the server wherein the processor changes the feature selected from the data received from the plurality of process apparatuses based on cell efficiencies of a plurality of solar cells of the solar module. One of ordinary skill in the art would have been motivated to do this modification since “good features can be important to predictive models and can greatly influence results that are going to be achieved by these models”, as WANG teaches in [0003].

Regarding claim 3, DU teaches all the limitations of claim 1, but does not teach the processor divides a plurality of solar cells into a plurality of groups based on cell efficiencies of the plurality of solar cells, and selects a first feature for moving from a first group among the plurality of groups to a second group having a higher group cell efficiency of the solar cells in the second group than the first group, from the data received from the plurality of process apparatuses.
However, WANG teaches, in an analogous art, to rank the features based on performance score ([0001, 0037, 0038, 0048] as recited in the rejection of claim 2).
WANG’s teaching can be incorporated into DU to select the best feature based on efficiencies of solar cells. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DU based on the teaching of WANG, to make the server wherein the processor divides a plurality of solar cells into a plurality of groups based on cell efficiencies of the plurality of solar cells, and selects a first feature for moving from a first group among the plurality of groups to a second group having a higher group cell efficiency of the solar cells in the second group than the first group, from the data received from the plurality of process apparatuses. One of ordinary skill in the art would have been motivated to do this modification since “good features can be important to predictive models and can greatly influence results that are going to be achieved by these models”, as WANG teaches in [0003].

Regarding claim 4, DU-WANG teaches all the limitations of claim 3. 
WANG teaches to rank the features based on performance score ([0001, 0037, 0038, 0048] as recited in the rejection of claim 2). WANG’s teaching can be further incorporated into DU to select a second feature with higher efficiency score for a third group of solar cells. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified DU based on the teaching of WANG, to make the server wherein the processor selects a second feature for moving to a third group having a higher group cell efficiency of the solar cells in the third group than the second group, from the second group among the plurality of groups. One of ordinary skill in the art would have been motivated to do this modification since “good features can be important to predictive models and can greatly influence results that are going to be achieved by these models”, as WANG teaches in [0003].

Claim 13 recites a server with limitations all included in the server of claim 2. Therefore, claim 13 is rejected for the reason recited in the rejection of claim 2. 

Claims 14 and 15 recite a server similar to the server of claims 3 and 4 respectively with patentably the same limitations. Therefore, claims 14 and 15 are rejected for the same reasons recited in the rejection of claims 3 and 4, respectively.

Regarding claim 16, DU-WANG teaches all the limitations of claim 13. 
DU further teaches:
the processor controls to output an analysis result based on the analysis (FIG. 3 and [0053]: “the samples of the new production batch of the corresponding cell efficiency shown in FIG. 3”. DU teaches the processor analyzes and outputs the efficiency of the solar cells as shown in FIG. 3),
the processor outputs factor information related to the cell efficiencies of the plurality of solar cells of the solar module based on the analysis result (FIG. 3 and [0053]: “the samples of the new production batch of the corresponding cell efficiency shown in FIG. 3”. DU teaches to output information related to the efficiency of the solar cells as shown in FIG. 3. Since the phrase “factor information” is recited at high level of generality without any detail limitation, it can be construed, in the spirit of Broadest Reasonable Interpretation, to be any information related to solar cell efficiency).

Regarding claim 17, DU-WANG teaches all the limitations of claim 13. 
DU further teaches:
the processor comprises:
a data collector configured to collect the data from the plurality of process apparatuses for manufacturing the solar module ([0005, 0033, Claim 1]: DU teaches to receive multi-channel data including temperature and reflectance data from a factory manufacturing solar cells/module, wherein the factory comprises a plurality of process apparatuses. DU also teaches a processor configured to select a feature from the data received from the plurality of process apparatuses for manufacturing the solar cells (as recited in the rejection of claim 1). Therefore, DU teaches the processor is configured to receive the data from the plurality of process apparatuses, i.e., a part of processor is configured to receive the data. Since the phrase “a data collector” is recited at high level of generality without any details, therefore it can be construed, in the spirit of Broadest Reasonable Interpretation, as a part of the processor which receives the data from the plurality of process apparatuses. Therefore, DU inherently teach the processor comprises a data collector configured to collect the data from the plurality of process apparatuses); and
a data processor configured to perform data processing based on the data from the plurality of process apparatuses collected by the data collector to select the feature, and perform the analysis for the plurality of process apparatuses based on the selected feature ([0048, 0049, 0050, Claim 1]: DU teaches the processor configured to use machine learning to select a feature which can be used to monitor and control the operation of the process apparatuses during the solar cells manufacturing; [0005, 0033, 0049]: DU teaches the processor configured to monitor, i.e., to perform an analysis on, the process apparatuses based on the selected features, and to make corresponding remedial measures to control the efficiency of the solar cells during the manufacturing. Since the feature selection and the analysis are inherently based on the data received, DU teaches the processor performs data processing based on the data from the plurality of process apparatuses collected by the data collector to select the  feature, and perform the analysis based on the selected feature. Since the phrase “a data processor” is recited at high level of generality without any details, therefore it can be construed, in the spirit of Broadest Reasonable Interpretation, as a part of the processor which performs the data processing. Therefore, DU inherently teaches the processor comprises a data processor configured to perform the data processing).

Regarding claim 18, DU-WANG teaches all the limitations of claim 17. 
DU further teaches:
the processor further comprises an information provider for outputting analysis result information based on the analysis (FIG. 3 and [0053]: “the samples of the new production batch of the corresponding cell efficiency shown in FIG. 3”. DU teaches the processor analyzes and outputs the efficiency of the solar cells as shown in FIG. 3, based on the analysis of the efficiency of the solar cells. Since the phrase “an information provider” is recited at high level of generality without any details, therefore it can be construed, in the spirit of Broadest Reasonable Interpretation, as a part of the processor which outputs the analysis result information. Therefore, DU inherently teaches the processor further comprises an information provider for outputting analysis result information).

Regarding claim 19, DU-WANG teaches all the limitations of claim 18. 
DU further teaches:
the data processor comprises:
a character extractor configured to select a feature by performing the data processing, based on the data from the plurality of process apparatuses (DU teaches the data processor selects the feature, as recited in the rejection of claim 7. Since the phrase “a  character  extractor” is recited at high level of generality without any details, therefore it can be construed, in the spirit of Broadest Reasonable Interpretation, as a part of the data processor which select the feature. Therefore, DU inherently teaches the data processor comprises a  character extractor configured to  select the feature); and
a data analyzer configured to perform the analysis on the plurality of process apparatuses based on the selected feature (DU teaches the data processor performs the analysis, as recited in the rejection of claim 7. Since the phrase “a  data analyzer” is recited at high level of generality without any details, therefore it can be construed, in the spirit of Broadest Reasonable Interpretation, as a part of the data processor which performs the analysis. Therefore, DU inherently teaches the data processor comprises a data analyzer configured to  perform the analysis).

Allowable Subject Matter
Claims 10 and 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if amended to overcome the non-prior-art-based objections and/or rejections set forth in the Office Action. Claims 11 and 12 depend on claim 10, and would be allowable if claim 10 is allowable. 

Reason For Allowance
Claims 10 and 20 recite additional limitations “wherein the processor receives structured data comprising sensor data and measurement data from the plurality of process apparatuses, and receives unstructured data comprising machine log data, sensor log data, and alarm log data from the plurality of process apparatuses”. The recited “sensor data” are construed as data related to sensor, and the recited “measurement data”, which are different than the “sensor data”, are construed as data related to measurement. No prior arts have been found to, individually or in combination, teach or suggest these additional limitations. Therefore, claims 10 and 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if amended to overcome the non-prior-art-based objections and/or rejections set forth in the Office Action. Claims 11 and 12 depend on claim 10, and would be allowable if claim 10 is allowable. 

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
SCHERFF (US 2021/0305938 A1): teaches a system to measure solar cells and correlate different measurement data.
Atanasoff (US 2011/0276166 A1): teaches a system to optimize the process during the manufacturing of solar cells.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192. The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES CAI/Examiner, Art Unit 2115                                                                                                                                                                                                        




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115